United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, ARMY POST
OFFICE, AE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1946
Issued: September 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 28, 2015 appellant filed a timely appeal of July 22 and August 25, 2015
merit decisions and June 22 and August 11, 2015 nonmerit decisions of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for an oral
hearing of the forfeiture decision as untimely; (2) whether it properly found that appellant
forfeited her wage-loss compensation benefits for the periods from February 29, 2004 through
July 13, 2006 and from December 25, 2007 through March 25, 2009; (3) whether appellant
received an overpayment of compensation in the amount of $87,777.96; (4) whether she was
entitled to waiver of recovery of the overpayment; (5) whether OWCP met its burden of proof to
terminate appellant’s medical benefits and wage-loss compensation effective July 26, 2015; and

1

5 U.S.C. § 8101 et seq.

(6) whether it properly denied appellant’s request for reconsideration on the merits of her
termination decision pursuant to 5 U.S.C. § 8128(a).
On appeal appellant contends that she worked intermittently as a substitute teacher from
November 22, 2004 through June 30, 2005. She also notes that she did not earn wages from
September 28, 2008 through March 29, 2009. Appellant denies actually forming the business,
Yes We Can Achieve. She also noted that no dates were listed to confirm wages from Street
Sense and AmeriCorps.
FACTUAL HISTORY
On August 6, 1991 appellant, then a 34-year-old cook, injured her back and neck when
unloading boxes of mess hall supplies on an army base in Germany. OWCP accepted her claim
for low back strain as well as displacement of cervical disc. On December 31, 1991 the
employing establishment terminated appellant due to lack of funds. OWCP entered appellant on
the periodic rolls on February 19, 1992 with a 28-day payment of $1,316.00.
Appellant completed EN1032 forms on March 30 and April 4, 1993, March 15 and 20,
1994, March 17 and May 10, 1995 as well as March 10, 1996. These forms notified appellant
that she was required to report all employment for which she received a salary, wages, income,
sales commissions, piecework, or payment of any kind. Appellant denied any employment or
self-employment during the 15-month periods covered by each Form EN1032.
Appellant completed EN1032 forms on March 17, 1997, April 21, 1998, March 15, 1999,
March 5, 2000, March 15, 2001, May 9 and 12, 2002, as well as April 26, 2003, and April 29,
2004 indicating that she was neither employed nor self-employed during the 15-month period
covered by the forms. She also denied performing volunteer work.
On May 29, 2005 appellant informed OWCP that her physician had released her to work
sitting for three to four hours a day. She indicated that she “tried filling in monitoring students
as needed on some of my better days.” Appellant alleged that she could not sit more than four
hours without swelling in her leg and back pain.
Appellant completed a Form EN1032 on May 29, 2005 and indicated that she worked as
classroom monitor in September 2005 and earned $425.00. She indicated that she had no other
employment or self-employment during the 15-month period covered by this form. This form
required appellant to report all employment for which she received a salary, wages, income, sales
commissions, piecework, or payment of any kind. On July 13, 2006 appellant completed a Form
EN1032 and indicated that she worked from May to June 2005 as a substitute teacher earning
$659.00. This form also required appellant to report all employment for which she received a
salary, wages, income, sales commissions, piecework, or payment of any kind. Appellant
indicated that she had no other employment or self-employment during the 15-month period
covered by this form. Appellant completed a Form EN1032 on January 19, 2008 and indicated
that she worked as a substitute teacher from September through October 2007 earning $1,700.00.
She also reported that she volunteered to grade papers for two weeks with no pay in October.
On March 25, 2009 appellant completed a Form EN1032 and indicated that while she did
not work and was not self-employed, she volunteered as an advocate for the homeless from
March 2008 through September 29, 2008 with compensation of $554.66. On April 15, 2009 she
2

completed a Form EN1032 with similar information that she worked as a paid volunteer from
August to October and March through September 29, 2008 as an advocate for the homeless.
Appellant completed a Form EN1032 on April 15, 2010 and stated that she was unemployed for
the past 15 months and did not perform any volunteer work.
Dr. Margery G. Myers, a family practitioner, completed a work capacity evaluation
(Form OWCP-5) on February 4, 2008 and indicated that appellant could work three hours a day
with restrictions.
On March 26, 2008 OWCP referred appellant for vocational rehabilitation. The
vocational rehabilitation counselor noted that appellant reported that she was depressed, that she
had attended unaccredited schools, but that she could not find work. On August 28, 2008 OWCP
granted appellant 90 days of job placement assistance.
Dr. Myers completed a Form OWCP-5 on September 15, 2008 and indicated that
appellant was totally disabled. Appellant underwent a magnetic resonance imaging (MRI) scan
on October 10, 2008 which demonstrated disc bulges at C3-4 and C5-6. This scan also
demonstrated multilevel spondyloarthropathy and disc desiccation of varying degrees throughout
the entire spine.
OWCP referred appellant for a second opinion evaluation on December 22, 2010 with
Dr. Robert Smith, a Board-certified orthopedic surgeon. In a January 5, 2011 report Dr. Smith
reviewed appellant’s medical and injury history. He found no spasm, atrophy, trigger points, or
deformity in her neck and back. Dr. Smith reported that appellant showed nonphysiologic
behavior with no focal deficit or sign of radiculopathy. He opined that appellant had reached
maximum medical improvement from the 1991 injury, but had a nonindustrial and preexisting
condition of arthritis of her spine which was stable. Dr. Smith found no objective residuals from
the August 6, 1991 employment injury either clinically or from diagnostic studies. He reported
that appellant had a great deal of psychological overlay with regard to her pain complaints which
were exaggerated given the lack of objective findings. Dr. Smith concluded that appellant could
return to her date-of-injury position with no restrictions. He found no need for any additional
treatment or testing due to appellant’s accepted work conditions.
OWCP referred appellant for an impartial medical examination with Dr. A. Rosenthal, a
Board-certified orthopedic surgeon, to resolve the conflict of medical evidence between
Dr. Myers and Dr. Smith on March 18, 2011. In an April 12, 2011 report, Dr. Rosenthal
described appellant’s history of injury as loading boxes with a sharp pain causing her to fall. He
found tenderness in the right paravertebral musculature of the cervical spine with limited range
of motion. Dr. Rosenthal noted decreased right triceps jerk, and decreased sensation right C1-8.
He found positive impingement test on abduction of the right shoulder and decreased motor tone
in the right shoulder. For the lumbar spine, Dr. Rosenthal found a wide-based gait. Appellant
was not capable of walking on her toes or her heels. He also reported decreased right knee and
ankle jerk with decreased sensation of L1-S1. Dr. Rosenthal diagnosed cervical spine strain
superimposed on degenerative changes and lumbosacral strain superimposed upon degenerative
changes. He found both objective and subjective symptoms resulting in significant limitation on
her normal activities. Dr. Rosenthal concluded that appellant’s gainful employment was
doubtful because of the duration of her symptomatology and an ability to perform sedentary
work only.
3

Appellant completed EN1032 forms on April 25, 2011, May 15, 2012, and May 5, 2013
indicating that she was neither employed, self-employed, nor volunteered during the 15-month
period covered by the forms. On July 25, 2014 she completed a Form EN1032 and denied
working for an employer during the past 15 months. However, appellant indicated that she was
self-employed, but not sure if her employment was considered a business as she was helping a
military family. She further indicated that she needed to apply for tuition reimbursement and
that she wanted to teach online.
In a letter dated August 11, 2014, OWCP requested that appellant fully complete the
July 25, 2014 EN1032 including a description of her self-employment located on page two of the
form. Appellant signed and completed the missing page on August 16, 2014. She indicated that
she provided childcare for a military friend’s family from March 14 through July 1, 2014 and
earned $2,160.00.
The employing establishment provided OWCP with an investigative report on
October 3, 2014. This report alleged that appellant worked as a substitute teacher for the local
school system from November 2004 through March 2006 earning from $14.00 to $20.25 per
hour in total amount of $4,724.97 for that time period. In October 2005, appellant became a
registered agent for “Yes, We Can Achieve, Inc.” a nonprofit home-based business for
education, tutoring, and mentoring services. She also worked as a vendor for Street Sense, a
nonprofit periodical from February to September 2008 earning $5,446.66 during that period.
Appellant also earned $1,965.60 from AmeriCorps VISTA during a year-long contract that she
did not complete.
In support of these allegations, the employing establishment submitted a letter from the
school system noting that appellant was employed from November 22, 2004 through
March 10, 2006. The school system provided a record of appellant’s work hours and earnings
from December 6 through 20, 2004, intermittently from January 28 through December 16, 2005,
and from January 19 through March 10, 2006. Appellant’s wage and tax statement (W-2) from
2004 from the school indicated earnings of $315.19, while her 2005 W-2 demonstrated earnings
of $3,829.57, and her 2006 W-2 was for $580.21.
The investigative report included two articles in Street Sense which were dated February
through March 2008 and written by appellant as the vendor manager. A payroll report from
Street Sense indicated that appellant earned $475.00 from February through July 21, 2008.
Appellant’s 2008 W-2 from Street Sense indicated that she had earnings of $5,446.66. In the
first quarter of 2008 she earned $1,900.00 from Street Sense while in the second quarter of 2008
she earned $2,850.00, and in the third quarter appellant earned $696.66. Appellant also earned
$1,965.60 from AmeriCorps from August 2 through September 27, 2008. On July 31, 2006 she
was registered as the agent of process and president for a nonprofit business in West Virginia,
Yes We Can Achieve, Inc., to provide educational, recreational service, and preschool on line.
Appellant scheduled a talent show rehearsal at a local high school on November 15, 2008 and
paid a facility fee of $135.00.
In a preliminary determination dated March 4, 2015, OWCP found that appellant was
overpaid in the amount of $87,777.96 because she failed to report all of her employment
earnings on the EN1032 forms signed on May 29, 2005, July 13, 2006, and March 25, 2009 and
continued to accept compensation for total disability for the period February 29, 2004 through
May 29, 2005, May 30, 2005 through July 13, 2006 and December 25, 2007 through
4

March 25, 2009. It found that appellant was at fault in the creation of the overpayment. In a
letter dated April 10, 2015, OWCP reissued the March 4, 2015 overpayment decision noting that
the decision had been returned.
By decision dated March 4, 2015, OWCP found that appellant forfeited her compensation
benefits from February 29, 2004 through July 13, 2006 and from December 25, 20072 through
March 25, 2009.3 It found that appellant knowingly failed to report her earnings as a substitute
teacher from February 29, 2004 through July 13, 2006, as a vendor for Street Sense from
February to September 2008 and as a volunteer for AmeriCorps from August 2 through
September 27, 2008. OWCP found that appellant under reported or failed to report her earnings
on EN1032s dated May 29, 2005, July 13, 2006, and March 25, 2009.
On an appeal request form dated April 9, 2015, postmarked April 11, 2015, and received
by OWCP’s Branch of Hearings and Review on April 14, 2015, appellant requested an oral
hearing before a hearing representative regarding the forfeiture decision. She completed an
appeal request form requesting reconsideration on the same date. OWCP acknowledged
appellant’s change of address on April 22, 2015.
OWCP received an e-mail dated May 14, 2015 from the employing establishment in
which it asserted that appellant was operating a home-based daycare business with the proper
inspections, and required training completed since October 22, 2013.
The employing
establishment provided an October 22, 2013 letter addressed to appellant providing her with a
family child care registration certificate for eight children dated from October 22, 2013 through
September 30, 2015. The employing establishment also provided appellant’s initial training
requirements completion and her family child care checklist listing appellant, her husband, and
Ms. D as completing applications. On July 31, 2013 Dr. Joseph Roswarski, a physician, listed
appellant’s physical impairment to provide child care as hypertension only.
OWCP referred appellant for a second opinion evaluation with Dr. Stuart J. Gordon, a
Board-certified orthopedic surgeon, on May 20, 2015. Dr. Gordon submitted a report dated
June 2, 2015. He reviewed the statement of accepted facts and described the employment
incident. Dr. Gordon noted that appellant reported that, although she was licensed for a childcare
center, it “never got off the ground.” Appellant indicated that she had watched someone else’s
child for a time. Dr. Gordon reviewed appellant’s past medical treatment and examined her. He
found no muscle spasm in the cervical, thoracic, or lumbar spines. Appellant volitionally
restricted cervical motion, but when distracted her range of motion improved. She complained
of pain diffusely in a nonanatomic fashion in her thoracic spine. Appellant had full range of
motion of the lumbar spine with negative straight leg raising. Dr. Gordon found that her motor
and sensory examination was normal with intact reflexes. He diagnosed diffuse spinal
degenerative disease and spinal stenosis unrelated to her employment. Dr. Gordon found no
evidence of residual sacroiliac sprain or displacement of cervical disc. He opined that appellant
could return to full-duty work and did not require further medical treatment. Dr. Gordon noted
that appellant’s complaints were nonspecific and diffuse, with no significant objective
abnormality consistent with appellant’s accepted conditions.
2

It was dated December 5, 2007, but that appears to be a typographical error as other documents of record
indicate that this portion of the forfeiture and period began on December 25, 2007.
3

OWCP issued this decision to appellant’s post office box.

5

OWCP issued a notice of proposed termination on June 10, 2015 based on Dr. Gordon’s
report. It allowed appellant 30 days for a response.
By decision dated June 22, 2015, a hearing representative denied appellant’s request for
an oral hearing as it was untimely. He found that the issue could equally well be addressed by
requesting reconsideration and submitting additional new evidence.
Dr. Galen B. Halick, an internist, completed a work capacity evaluation on June 23, 2015
noting that appellant could not work more than four hours a day due to chronic pain. He
provided work restrictions due to appellant’s chronic neck, thoracic, and low back pain.
Appellant submitted MRI scans from 2008 and 2010 showing multilevel degenerative
disc disease in the cervical, thoracic, and lumbar spine with spinal stenosis and cord deformities.
She underwent an additional MRI scan of the spine on August 28 and September 14, 2014 which
demonstrated mild degenerative disc and facet disease with no significant nerve root
compression. Appellant’s cervical MRI scan exhibited moderate right neural foraminal
narrowing at C3-4 and C5-6 as well as severe bilateral foraminal narrowing at the C4-5 level.
By decision dated July 22, 2015, OWCP terminated appellant’s medical benefits and
wage-loss compensation effective July 26, 2015. It found that the June 2, 2015 report of
Dr. Gordon was entitled to the weight of the medical evidence.4
Appellant requested reconsideration of the termination decision in an August 1, 2015
letter and asserted that Dr. Gordon’s report was inaccurate. She stated that Dr. Gordon had not
provided an accurate medical report and did not complete a formal examination.
On August 11, 2015 OWCP denied appellant’s reconsideration request without
conducting a merit review of the claim.
OWCP issued a decision dated August 25, 2015, finding that appellant had received an
overpayment of compensation in the amount of $87,777.965 for which she was at fault. It based
this overpayment on the findings of forfeiture. OWCP noted that appellant had received
compensation in the amount of $55,380.37 for the period February 29, 2004 through
July 13, 2006. It further found that appellant received compensation in the amount of
$32,387.59 for the period December 25, 2007 through March 29, 2009. OWCP noted that
appellant had not responded to the preliminary determination of overpayment and that the
overpayment repayment would be requested in full within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b) of FECA concerning a claimant’s entitlement to a hearing before an
OWCP representative, states: “Before review under section 8128(a) of this title, a claimant ...
4

On February 16 and July 17, 2016 OWCP issued merit decisions regarding the July 22, 2015 termination
decision. However, the Board acquired jurisdiction over this appeal on September 28, 2015. Therefore, the
February 16 and July 17, 2016 decisions are null and void. The Board and OWCP may not have concurrent
jurisdiction over the same issue in a case. See Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41
ECAB 880 (1990).
5

The actual total of $55,380.37 plus $32,387.59 is $87,767.96.

6

not satisfied with a decision of the Secretary ... is entitled, on request made within 30 days after
the date of issuance of the decision, to a hearing on his claim before a representative of the
Secretary.”6 Section 10.615 of OWCP’s regulations implementing this section of FECA
provides that a claimant shall be afforded a choice of an oral hearing or a review of the written
record.7 OWCP regulations provide that the request must be sent within 30 days of the date of
the decision for which a hearing is sought and also that the claimant must not have previously
submitted a reconsideration request (whether or not it was granted) on the same decision.8
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA, has the power to hold hearings and reviews of the written record in certain
circumstances where no legal provision was made for such reviews and that OWCP must
exercise this discretionary authority in deciding whether to grant a hearing or review of the
written record.9 OWCP procedures, which require OWCP to exercise its discretion to grant or
deny a hearing or review of the written record when the request is untimely or made after
reconsideration, are a proper interpretation of FECA and Board precedent.10
ANALYSIS -- ISSUE 1
In the instant case, OWCP properly determined appellant’s request for an oral hearing
was untimely filed as it was made more than 30 days after the issuance of OWCP’s March 4,
2015 forfeiture decision. In an appeal request form postmarked April 11, 2015, appellant
requested an oral hearing regarding the March 4, 2015 forfeiture decision. OWCP, therefore,
properly denied appellant’s hearing as a matter of right.
OWCP then proceeded to exercise its discretion, in accordance with Board precedent, to
determine whether to grant a hearing in this case. It determined that a hearing was not necessary
as the issue in the case was medical and could be resolved through the submission of medical
evidence in the reconsideration process. Therefore, OWCP properly denied appellant’s request
for a hearing as untimely and properly exercised its discretion in determining to deny appellant’s
request for a hearing as she had other review options available.
LEGAL PRECEDENT -- ISSUE 2
Section 8106(b) of FECA provides in pertinent part:
“The Secretary of Labor may require a partially disabled employee to report his
earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the time the Secretary specifies.... An employee who -(1) fails to make an affidavit or report when required; or
6

5 U.S.C. § 8124(b)(1).

7

20 C.F.R. § 10.615.

8

20 C.F.R. § 616(a).

9

Marilyn F. Wilson, 52 ECAB 347 (2001).

10

Daniel J. Perea, 42 ECAB 214, 221 (1990).

7

(2) knowingly omits or understates any part of her earnings;
forfeits her right to compensation with respect to any period for which the affidavit
or report was required.”11 (Emphasis added.)
Appellant, however, can only be subjected to the forfeiture provision of 5 U.S.C. § 8106 if
she “knowingly” failed to report employment or earnings. It is not enough to merely establish that
there were unreported earnings. The Board has recognized that forfeiture is a penalty, and, as a
penalty provision, it must be narrowly construed.12 The term “knowingly” is defined within
OWCP’s regulations as “with knowledge, consciously, willfully, or intentionally.”13
ANALYSIS -- ISSUE 2
The Board finds that appellant forfeited her compensation benefits from February 29,
2004 through July 13, 2006 based on EN1032 forms that were incorrectly completed on May 29,
2005 and July 13, 2006. These forms cover the 15-month periods from February 29, 2004
through May 29, 2005 and from April 13, 2005 through July 13, 2006 respectively. These forms
clearly indicated that appellant was required to report all employment for which she received a
salary, wages, income, sales commissions, piecework, or payment of any kind. On these forms
appellant underreported her earnings as a substitute teacher from November 22, 2004 through
March 10, 2006. She indicated on the EN1032 dated May 29, 2005 that she had earnings from
monitoring a classroom in the amount of $425.00 and on the July 13, 2006 she reported earnings
of $659.00. The record establishes that appellant earned $4,724.97 as a substitute teacher during
the 15-month periods covered by these forms.14
The Board further finds that appellant forfeited her compensation benefits from
December 25, 2007 through March 25, 2009 based on an EN1032 completed incorrectly on
March 25, 2009. On this form appellant reported earnings form volunteering of $554.55. The
investigative report establishes that appellant had earnings of $5,446.66 from Street Sense and
$1,965.60 from AmeriCorps VISTA during the 15-month period covered by this form.
As appellant did not report the full extent of her earnings when she completed the
EN1032 forms on May 29, 2005, July 13, 2006 and March 25, 2009, the Board finds that
appellant knowingly understated her earnings.15 The EN1032 forms explicitly advised appellant
that all of her earnings must be reported. Appellant’s knowledge of the reporting requirement is
documented by her reporting of some of her earnings. The failure to fully report earnings is

11

5 U.S.C. § 8106(b).

12

Anthony A. Nobile, 44 ECAB 268, 271-72(1992).

13

20 C.F.R. § 10.5(n); Christine P. Burgess, 43 ECAB 449, 458 (1992).

14

If an EN1032 is improperly completed resulting in a finding of forfeiture, the Board has found that the period
of forfeiture is the entire 15-month period covered by the form in question. Martin James Sullivan, 50 ECAB
158 (1998).
15

See Albert A. Garcia, 54 ECAB 206 (2002) (in which an appellant report some, but not all of his earnings on
EN1032 forms resulting in a finding of forfeiture).

8

found to be a knowing omission by appellant.
compensation for these periods.16

Accordingly, she forfeited her right to

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.17 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”18
ANALYSIS -- ISSUE 3
As found, appellant forfeited all compensation for the periods from February 29, 2004
through July 13, 2006 and from December 25, 2007 through March 25, 2009 as she knowingly
underreported her earnings. The Board finds that this forfeiture resulted in an overpayment of
compensation. OWCP calculated the amount of the overpayment as $87,767.96. It noted that
appellant received compensation in the amount of $55,380.37 for the period February 29, 2004
through July 13, 2006. OWCP further found that appellant received compensation in the amount
of $32,387.59 for the period December 25, 2007 through March 29, 2009. As she failed to report
her income, appellant forfeited her right to compensation with respect to any period for which
the affidavit or report was required. She has not contested the amount of the overpayment and
the Board finds that she received an overpayment in the amount of $87,767.96.19
LEGAL PRECEDENT -- ISSUE 4
Section 8129(a) of FECA20 provides that, where an overpayment of compensation has
been made “because of an error or fact of law,” adjustment shall be made by decreasing later
payments to which an individual is entitled. The only exception to this requirement is a situation
which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of FECA or would be

16

Id.

17

5 U.S.C. § 8102(a).

18

Id. at § 8129(a).

19

The calculation of adding the two periods of compensation is incorrect. The Board finds that $55,330.37 plus
$32,387.59 equals $87,767.96. The Board will reduce the overpayment amount to $87,767.96.
20

Id. at § 8101-8193, 8129(a).

9

against equity and good conscience.”21 Accordingly, no waiver of an overpayment is possible if
the claimant is with fault in helping to create the overpayment.
In determining whether an individual is with fault, section 10.433(a) of OWCP’s
regulations22 provides in relevant part:
“An individual is with fault in the creation of an overpayment who:
Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
Failed to furnish information which he or she knew or should have known
to be material; or
Accepted a payment which he or she knew or should have known was
incorrect.”23
ANALYSIS -- ISSUE 3
The finding of fault in this case was based on 20 C.F.R. § 10.433(a)(1), for making an
incorrect statement regarding a material fact that appellant knew or should have known was
incorrect. The incorrect statement was made on the EN1032s when appellant failed to fully
report her earnings.
As the Board explained in L.M.,24 by signing the EN1032 forms, appellant is deemed to
have acknowledged her duty to fill out the forms properly, including the duty to correctly report
earnings. Her understatement of earnings is an incorrect statement as to a material fact.25 Based
on the forfeiture discussion above, it is established that appellant knew or should have known
that the statements of her earnings were incorrect. The Board accordingly finds that she was
properly found to be at fault and is not entitled to waiver.
With respect to the recovery of the overpayment, the Board notes its jurisdiction on
appeal is limited to reviewing those cases where OWCP seeks recovery from continuing
compensation benefits under the FECA.26 As appellant is no longer in receipt of compensation,
the Board has no jurisdiction to review the repayment.

21

Id. at § 8129(b).

22

20 C.F.R. § 10.433(a).

23

Id.

24

Docket No. 12-0405 (issued October 1, 2012).

25

Id.; G.G., Docket No. 14-1847 (issued January 9, 2015).

26

D.R., 59 ECAB 148 (2007).

10

LEGAL PRECEDENT -- ISSUE 4
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.27 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.28 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.29 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.30
ANALYSIS -- ISSUE 4
The Board finds that OWCP met its burden of proof to terminate appellant’s medical
benefits and wage-loss compensation effective July 26, 2015.
OWCP accepted appellant’s claim for low back strain as well as displacement of cervical
disc. Appellant sought a medical release to open a childcare center. On July 31, 2013
appellant’s physician, Dr. Roswarski, found appellant’s only physical impairment was
hypertension. OWCP then referred appellant for a second opinion examination with Dr. Gordon.
Dr. Gordon completed a report on June 2, 2015 providing a review of the statement of accepted
facts, a review of the medical history, and findings on physical examination. He found no
muscle spasm in the cervical, thoracic, or lumbar spines. Dr. Gordon noted that appellant’s
range of motion was “volitionally restricted” and that she complained of pain diffusely in a
nonanatomic fashion. He found that her motor and sensory examination was normal with intact
reflexes. Dr. Gordon diagnosed diffuse spinal degenerative disease and spinal stenosis unrelated
to her employment. He found no evidence of residual sacroiliac sprain or displacement of
cervical disc. Dr. Gordon opined that appellant could return to full-duty work and did not
require further medical treatment. He found no significant objective abnormality consistent with
appellant’s accepted conditions.
The Board finds that this report is entitled to the weight of the medical evidence and
establishes that appellant has no continuing disability or medical residuals as a result of her 1991
lumbar and cervical conditions. Dr. Gordon’s report is in keeping with the findings of
appellant’s physician, Dr. Roswarski, and there is no contemporaneous medical evidence
supporting either continuing medical residuals or continuing disability for work.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

27

Mohamed Yunis, 42 ECAB 325, 334 (1991).

28

Id.

29

Furman G. Peake, 41 ECAB 361, 364 (1990).

30

Id.

11

LEGAL PRECEDENT -- ISSUE 6
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.31
Section 10.606(b)(3) of the Code of Federal Regulations provides that a claimant may obtain
review of the merits of the claim by submitting in writing an application for reconsideration
which sets forth arguments or evidence that either shows that OWCP erroneously applied or
interpreted a specific point of law, or advances a relevant legal argument not previously
considered by OWCP, or constitutes relevant and pertinent new evidence not previously
considered by OWCP.32 Section 10.608 of OWCP’s regulations provides that when a request for
reconsideration is timely, but does meet at least one of these three requirements, OWCP will
deny the application for review without reopening the case for a review on the merits.33 Section
10.607(a) of OWCP’s regulations provides that to be considered timely an application for
reconsideration must be received by OWCP within one year of the date of OWCP’s merit
decision for which review is sought.34
ANALYSIS -- ISSUE 6
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits pursuant to 5 U.S.C. § 8128(a).
OWCP terminated appellant’s medical benefits and wage-loss compensation effective
July 26, 2015 by decision dated July 22, 2016. Appellant requested reconsideration of this
decision on August 1, 2015. In support of her request for reconsideration, she submitted a letter
alleging that Dr. Gordon had not provided an accurate medical report and had not completed a
formal examination.
Appellant did not set forth arguments or evidence to show that OWCP had erroneously
applied or interpreted a specific point of law, did not advance a relevant legal argument not
previously considered by OWCP, and also failed to provide relevant and pertinent new evidence
not previously considered by OWCP. Her allegations regarding Dr. Gordon’s examination were
not supported by any medical evidence and therefore did not establish a legal error on a specific
point of law or advance a new relevant legal argument.35
CONCLUSION
The Boards finds that OWCP properly denied appellant’s request for an oral hearing of
the forfeiture decision as untimely. The Board further finds that appellant forfeited her wageloss compensation benefits for the periods from February 29, 2004 through July 13, 2006 and
31

5 U.S.C. § 8128(a).

32

20 C.F.R. § 10.606(b)(3).

33

Id. at § 10.608.

34

Id. at § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations¸ Chapter 2.1602.4
(October 2011).
35

S.O., Docket No. 15-1421 (issued December 8, 2015); B.J., Docket No. 14-1028 (issued September 17, 2014).

12

from December 25, 2007 through March 25, 2009 resulting in an overpayment of compensation
in the amount of $87,767.96 for which she was at fault and therefore not entitled to waiver of
recovery. The Board further finds that OWCP met its burden of proof to terminate appellant’s
medical benefits and wage-loss compensation effective July 26, 2015 and that OWCP properly
denied appellant’s request for reconsideration on the merits of her termination decision.
ORDER
IT IS HEREBY ORDERED THAT the August 25 and 11, July 22, and June 22, 2015
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 2, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

